         19-12346-shl            Doc 235         Filed 02/27/20 Entered 02/27/20 10:57:37                            Main Document
                                                              Pg 1 of 23




                                            UNITED STATES BANKRUPTCY COURT
                                             SOUTHERN DISTRICT OF NEW YORK


In re Liddle 8~ Robinson LLP                                                               Case Vo. 19-12346
      Debtor                                                                      Reporting Period: January 1, 2020 -January 31, 2020

                                                                                 Federal Tax I.D. # 6440 (last four digits)

                                       CORPORATE MONTHLY OPERATING REPORT

     File with the Court and submit a copy to the United States Trustee within 20 days after the end of the month and
     submit a copy of the report to any official committee appointed in the case.
     (Reports for Rochester and Buffalo Divisions of Western District of New York are due I S days after the end of
     the month, as are the reports for Southern District of New York.)

     REQUIRED DOCUVIEVTS                                                               Form.Vo.         Document Explanation
                                                                                                        Attached Attached
     Schedule of Cash Receipts and Disbursements                                 MOR-1                       X
     Bank Reconciliation (or copies of debtor's bank reconciliations)            MOR-1 (CON'T)              N/A
        Copies of bank statements                                                                            X
        Cash disbursements journals                                                                          X
     Statement of Operations                                                     MOR-2                       X                 X
     Balance Sheet                                                               MOR-3                       X                 X
     Status ofPost-petition Taxes                                                MOR-4                       X
        Copies of IRS Form 6123 or payment receipt                                                          N/A
        Copies of tax returns filed during reporting period                                                 N/A
     Suirunary of Unpaid Post-petition Debts                                     MOR-4                       X
        Listing of Aged Accounts Payable                                                                     X
     Accounts Receivable Reconciliation and Aging                                MOR-5                       X                 X
     Taxes Reconciliation and Aging                                              MOR-5                       X
     Payments to Insiders and Professional                                       MOR-6                       X
     Post Petition Status of Secured Notes, Leases Payable                       MOR-6                       X
     Debtor Questionnaire                                                        MOR-7                       X

     I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
     are true and correct to the best of my knowledge and belief.

     Si nature of Debtor                                                                               Date

     Si nature of Authorized Individual*                 l/                      ~„~.pp
                                                                                   _ ~_~               Date       Y- Z-

     Printed Name of Authorized Individua :Jonathan L. Flaxer, Trustee                                 Date           Z-

     *Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a
     partnership; a manager or member if debtor is a limited liability company.




                                                                                                                                    FORM MOR
                                                                                                                                        2/2008
                                                                                                                                   PAGE 1 OF 1
     19-12346-shl                                 Doc 235                         Filed 02/27/20 Entered 02/27/20 10:57:37                                                 Main Document
                                                                                               Pg 2 of 23



In re: Liddle &Robinson LLP                                                                  Case Vo. 19-12346
                           Dcbtor                                                            Reporting Period: Januan' I, 2020 - Januan' 31, 2020

                                       SCHEDULE OF CASH RECEIPTS AND DISBGRSEMENTS

Amoums rcponcd shoWJ be from ~hc dcMm's book and nm ~hc bank stmemem. Thc beginning a-.~sh should be the rnding rnsM1 fiom the prig momh
or. it~his is the first report. the emoum should M ~hc balance on the det<Ihc pclition ~~as filtd. '1'hc amoumc rcpone4 in the "CIIRRHKf MONTII -
ACIlJAL"coNmm maa equal ~hc sum o(ihc Pour bank a<cnum calumny. Anech copies of the Lank vtammcmaand the cash disburscmrn~s joumol.
The taxi disburs~mienn listed in the dis6ursemems journal mu~l equal she ~oml disbursements rcponed nn phi. paF<. / M1ank rcennciliatian muss is
anached (or rash accnunL ~Stt MOR-I (CON'T~


                                                                                                                                                         Cumulative
                                                                                                                            Current Month               Filing to Date
                                                                                                                                Actual                      Actual
Cash -Beginning of Month 1O                                                                                                       52.800.128        $           215.222


Cash Receipts
   L&R Income                                                                                                           $             ]63,276 $               3,745,941
   Other                                                                                                                                  89R                     4,124
   Transfer                                                                                                                         2,500,000                 2,500,000
Total Cash Receipts                                                                                                    S            2,664,175 $               6,250,065

Gsh Disbursements
  Rent                                                                                                                 $                     - S                (82.053)
  Attorney Payroll                                                                                                                      (1.249)                (131.620)
  Headhunter                                                                                                                                 -                  (32,500)
  JLLDraw                                                                                                                                    -                 (105,000)
  StafTPayroll                                                                                                                               -                  (69,352)
  New Hire (ParalegaUAssistant)                                                                                                              -                        -
  Insurance (Health /Life /Other)                                                                                                          (9])                 (59,809)
  Malpractice Insurance                                                                                                                      -                  (34,574)
  Utilities                                                                                                                                  -                        -
  Oflice Services (Solarus technologies)                                                                                                     -                  (12,000)
  Repairs/Maintenance                                                                                                                        -                        -
  Other Operating Expenses                                                                                                           (41,966)                  (418,745)
  Accounting Services                                                                                                                      -                    (20.000)
  Transfer                                                                                                                        (2,500.000)                (2,500.000)
Total Ordinary Disbursements                                                                                           S          (2,543,306) $              (3,465,653)
Reorganisation Items
   UST Fees                                                ~                                                           $                    - $                    (325)
   BankruptcyCounscl                                                                                                                 (261,233)                 (261,233)
   Accountants                                                                                                                              -                    (7,309)
   Unsecured Creditors Professionals
Total Reorganization Items                                                                                             $             (261,233) $               (268.R66)

Total Disbursements (Ordinan~+Reorg)                                                                                   5          (2,804,539) $              (3.734,520)

Vet Cssh Flow (Total Receipts - "I~ntal Disbursements)                                                                 $             (140364) $               2,515.$g5

Beginning Bank Cash                                                                                                    $            2,800,128 $                 215,222
  Net Cash Flow                                                                                                                      (140,364)                2,515,545
Ending Cash Balance                                                                                                    $            2,659,763 S               2.730,766


                                          THE FOLLOWING SECTION MUST BE COMPLETED
DISBURSI:MLNTS YOR CALCULATPIG U.S. TRUSTEE OUAR7LRLY FOES: (FROM NRRIiNT MOMIi ACNAL COLUMN


                                                                                                                                                         Cumulative
                                                                                                                            Current Month               Filing to Date
                                                                                                                                Actual                      Actual

Total Disbursements                                                                                                    $           2,804,539 $                3,734,520
   Less: Transfcrsto Other Dcbtorin Possession Accounts                                                                           (2,500,000)                 (305,781)
   Plus: Estate Disbursements made by outside sources (i.e. from escrow accounts)
Tu[al Dicbursemrnts for Calculating, U.S. Trustee Quarterly Fees                                                       $              304539        S         3.428,739

Votes:
~ °The initial cash balance recorded in the Liddle &Robinson ("L&R") monthly operating report ("NOR") for July, 2019 was overstated in ertor.
    The overstatement is due to the inclusion of cash receipts that were in Jeffrey Lew Liddle's ("1LL") Wells Fazgo DIP aceount which he
    collected on behalf of L&R. These cash receipu were included in ttie July 2019 MOR casM1 balance but they should have been offset against
    ezprnses 1LL paid on behalf of the L&R estate. This was a clttical accounting error.
   In f~ovember of 2019, a reconciliation was performed to determine the amounts due to or from 1LL for paymenu he received and made on
   behalf of the LBeR state. 77us reconciliation resulted in a net settlement to the 7LL state of $305,781 and was reflected in the November 2019
   I.&R NOR. However, this reconciliation and settlement did not mrtect the clerical accounting ertor related to the balance sheet cash.

   In January of 2020 ttie mistakes made in the prior preparation of the I.&R MOR's were diswvered and beginning cash in the January MOR
   has been corteMed so that cash now reconciles to the bank statements.

~~~ Cumulative column includes reimbursemenu to the JLL DIP account. Please refer to [he November 2019 monthly operzting
  report for additional details (Attachment 1).



                                                                                                                                                                                  FORM MOR - 1
                                                                                                                                                                                        2/2008
                                                                                                                                                                                   PAGE 1 OF 1
    19-12346-shl                  Doc 235               Filed 02/27/20 Entered 02/27/20 10:57:37                                              Main Document
                                                                     Pg 3 of 23




In re Liddle &Robinson LLP                                                  Case No. 19-12346
      Debtor                                                       Reporting Period: January 7, 2020 -January 31, 2020

                                                                   BANK RECONCILIATIONS
    Continuation Sheet for MOR-1
    A bank reconciliation must be included for each bank account. The debtor's bank reconciliation maybe substituted for this page.
    (Bank account numbers maybe redacted to last four numbers.)


                                                IDB                        M&T                        IOLA                            IOLA                   TOTAL
                                                #7401                      #9024                       X2441                          #1618
    BALANCE PER                       ~            2,458,044       $               63,517 $                     91,124 $                      200 $               2,612,885
    BOOKS ~'~

    BANK BALANCE                      S            2,504,863       ~               63,577    $                  91,124 $                      200 ~               2,659,763
    (+) DEPOSITS IN
    TRANSIT (ATTACH
    LIST
    (-) OUTSTANDING                   $                 (46,819) $                   (60) $                             - $                     - S                 (46,879)
    CHECKS (ATTACH
    LIST
    OTHER (ATTACH
    EXPLANATION)

    ADJUSTED BANK                     $            2,458,044       $               63,517    S                  91 . I ~~   S                 200   S             2,612,885
    BALANCE*
    *"Adjusted Bank Balance" must equal "Balance per Books"


    DEPOSITS [N TRANSIT                          Date                     Amount                        Daic                                                  4mount




    CHECKS OUTSTANDING
                 Ck. #                         Amount                       Ck ~                      .Amouui
                 1002                 $                 15,~~~                        10i'                             60
                 X 003                                   5,569
                 ~ ooa                                     267
                 coos                                    3,589
                 Boob                                    2,239
                 ~oo~                                    7,903
                 coos                                   12,253
    TOTAL                             $                 46 819                               ~                        60

    OTHER




    Notes•




                                                                                                                                                        FORM MOR-7 (CONY.)
                                                                                                                                                                     2/2008
                                                                                                                                                              PAGE 1 OF 1
  19-12346-shl            Doc 235    Filed 02/27/20 Entered 02/27/20 10:57:37                            Main Document
                                                  Pg 4 of 23



In re: Liddle &Robinson LLP                             Case No. 19-12346
                     Debtor                             Reporting Period: January 1, 2020 -January 31, 2020

                                                   CASH RECEIPTS

Description                         Account Date             Amount                                Category
  Client Fee Payment                 M&T        1/2/2020 $         2,500   Cash collections -Client Fee Payment
  Client Fee Payment                 M&T        1/3/2020          50,000   Cash collections -Client Fee Payment
  Client Fee Payment                 M&T        1/3/2020           7,038   Cash collections -Client Fee Payment
  Client Fee Payment                 M&T        1/7/2020          50,000   Cash collections -Client Fee Payment
  Transfer from M&T DIP               IDB     1/22/2020        2,500,000   Transfer from M&T DIP account
  Client Fee Payment                  IDB     1/24/2020            4,000   Cash collections -Client Fee Payment
  Other                               IDB     1/31/2020              898   Bank Interest Credit
  Client Fee Payment                  IOLA    1/27/2020           49,739   Cash collections -Client Fee Payment
Total Cash Receipts                                      $     2,664,175




                                                                                                     FORM MOR-1 -Cash Receipts
                                                                                                                       2/2008
                                                                                                                  PAGE 1 OF 1
   19-12346-shl                  Doc 235    Filed 02/27/20 Entered 02/27/20 10:57:37                                       Main Document
                                                         Pg 5 of 23



In re: Liddle & Robinson LLP                    Case No. 19-12346
                        Debtor                  Reporting Period: January 1, 20211 - .I:mu.ir~ 31.2020

                                                    DISBURSEMENTS

Payee                                 Account   Date             Amount                                  Puipnsc
  Foley Hoag LLP                      M&T          1/2/2020 S        261,233   Bankruptcy Counsel
  PayChcx                             M&T          1 /3/2020              45   Insurance (Health /Life /Other) - WC
  AT&T                                M&T          1/3/2020              274   Other Operating Expenses - JLL cell
  PayChex                             M&T          1/6/2020            1,249   Attomcy Payroll - EIB
  Globe Storage                       M&T          1/6/2020            7,903   Other Operating Expenses Storage
  PayChex                             M&T         1/17/2020               45   Insurance (Health /Life /Other) - WC
  Timothy Baer                        IOLA       1/21/2020             1,438   Other Operating Expenses -Client Refund
  Deluxe Business System Products     M&T        1/22/2020               139   Other Operating Expenses -Checks
  Jonathan Flaxcr, Trustee            M&T         1/23/2020        2,500,000   Transfer to IDB DIP account
  Deluxe Business System Products     IDB         1/23/2020               36   Other Operating Expenses -Checks
  CBUSOL                              IOLA        1/28/2020           32,178   Other Operating C-xpcnscs -Client Payment
Total Disbursements for the Mon[h                            $     2,804,539




                                                                                                                           FORM MOR-1 -Disbursements
                                                                                                                                               2/2008
                                                                                                                                        PAGE 1 OF 1
  19-12346-shl                Doc 235             Filed 02/27/20 Entered 02/27/20 10:57:37                                        Main Document
                                                               Pg 6 of 23




In re: Liddle &Robinson LLP                                            Case No. 19-12346
               Debtor                                                  Reporting Period: January 1, 2020 -January 31, 2020

                                                           STATEMENT OF OPERATIONS
                                                                       (Income Statement)
The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue
when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.

                                                                                                        Current                     Cumulative
                                                                                                        Month                      Filing to Date
Revenue
  Fee Income ~~~                                                                              $                    131,099    $             3,708,666
  Less: Client Refunds                                                                                              (1,438)                    (3,938)
Total Revenue                                                                                 $                    129,661    $             3,704,729

Operating Expenses
  Rent                                                                                        $                    (12,253)   $               (94,306)
  Total Payroll                                                                                                          -                   (199,723)
  Health Insurance                                                                                                  (5,918)                   (32,675)
  Lifelnsurance                                                                                                          -                    (32,799)
  Malpractice Insurance                                                                                             (5,569)                   (40,143)
  Client Chazges                                                                                                         -                    (11,970)
  Office Charges                                                                                                         -                    (20,623)
  Accounting Services (Taac /Benefit /Other)                                                                             -                    (20,000)
  Recruiter Fees                                                                                                         -                    (32,500)
  Other Operating Expenses                                                                                          (8,695)                   (53,805)
Total Operating Expenses                                                                      $                    (32,435)   $              (538,545)

Net Operating Income                                                                          $                     97,226    $             3,166,184

Reorg Items
  UST Fees                                                                                                               -                       (325)
  Professional Fees                                                                                                      -                   (943,237)
Total Reorg Items                                                                             $                          -    S              (943,562)

Net Income (Loss)                                                                             $                     97,226    $             2,222,622
Note:
~ ~ Pending the reconciliation of the pre-petition Accounts Receivable balance, Fee Income is reported on a cash basis.




                                                                                                                                           FORM MOR 2 - IS
                                                                                                                                                    2/2008
                                                                                                                                               PAGE 1 OF 1
     19-12346-shl         Doc 235    Filed 02/27/20 Entered 02/27/20 10:57:37                     Main Document
                                                  Pg 7 of 23




In re: Liddle &Robinson       Case No. 19-12346
              Debtor          Reporting Period: January 1, 2020 -January 31, 2020


                              Explanation Regarding Accounts Receivable



                              The Debtor recently filed amended and restated monthly operating reports for the
                              previously filed July -October 2019 monthly operating reports pending the
                              reconciliation of the pre-petition Accounts Receivable balance. As part of the
                              accounting review process for 2018/2019, it was discovered that the pre-petition
                              Accounts Receivable balance was not properly reconciled. The Debtor's Accounts
                              Receivable consist primarily of client fee payments related to judgments and
                              settlements of cases. The Income Statement reflects the Fee Income from clients on
                              a cash basis versus an accrual basis. The Debtor has removed all references to
                              Accounts Receivable from the monthly operating report until the amounts have
                              been corrected, and the trustee is considering whether performing a full
                              reconciliation is either necessary or advisable.


                                                        BY:
                                                          /s/ Jeffrev L. Liddle
                                                          Liddle &Robinson




                                                                                                          FORM AR Explanation
                                                                                                                      2/2008
                                                                                                                PAGE 1 OF 1
 19-12346-shl                Doc 235          Filed 02/27/20 Entered 02/27/20 10:57:37                                   Main Document
                                                           Pg 8 of 23




In re: Liddle &Robinson LLP                                  Case No. 19-12346
               Debtor                                        Reporting Period: January 1, 2020 -January 31, 2020

                                                        BALANCE SHEET

The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from
post-petition obligarions.

                                                                                   Book Value End of       Book Value on Petition
                                                                                    Current Month                  Date
ASSETS
Current Assets
 Cash                                                                         $             2,612,885      $                  95,207
  Accounts Receivable, net ~~~                                                                 pending                       pending
Total Current Assets                                                           $             2,612,885     $                  95,207

Fixed Assets                                                                                      525                            525
Prepaid expenses (Security Deposit)                                                            17,600                         17,600
Other Assets                                                                                        -                              -
Total Assets                                                                  $             2,631,009      $                 113,332

LIABILITIES AND PARTNER'S CAPITAL
Liabilities Not Subject to Compromise
  Accounts Payable ~2~                                                        $                     -      $                       -
  Taxes Payable (refer to FORM MOR-4)                                                               -                              -
  Wages Payable ~3~                                                                                 -                              -
  Notes Payable                                                                                     -
  Rent /Leases - Building/Equipment                                                                 -
  Secured Debt /Adequate Protection Payments                                                        -                              -
  Professional Fees                                                                           668,096                              -
  Amounts Due to Insiders*                                                                          -
  Other Post-petition Liabilities (attach schedule)                                                 -
Total Liabilities Not Subject to Compromise                                   $               668,096      $                       -

Liabilities Subject to Compromise
Secured Debt -Disputed ~4j
  LIG Capital loan                                                            $               506,078      $               506,078
  LOC-CF Holdings ($IM)                                                                     1,054,242                    1,054,242
  LOC-Counsel Fin II                                                                        5,325,000                    5,325,000
Secured Debt -Disputed ~4j                                                                  6,885,319                    6,885,319

  Other Secured Debt                                                                          664,954                        664,954
  Accounts Payable (Pre-petition)                                                             538,474                        538,474
  Other Current Liabilities ~5~                                                                81,411                       50,706
Total Liabilities Subject to Compromise                                       $             8,]70,158      $             8,139,453

Partner's Capital                                                             $             (6,207,245)    $            (8,026,121)

Total Liabilities and Partner's Capital                                       $             2,631,009      $                 113,332

Notes: *"Insider" is defined in 11 U.S.C. Section 101(31).
~~ See Explanation Regarding Accounts Receivable on page 8.
Z~ Post-petition amounts are paid current.
3~ Wages are paid current.
°~ Amounts are disputed and may differ materially from the book balance.
5~ Includes pre-petition taxes payable and other fringe benefits withheld.


                                                                                                                                       FORM MOR 3 - BS
                                                                                                                                                2/2006
                                                                                                                                           PAGE 1 OF 1
     19-12346-shl                      Doc 235                Filed 02/27/20 Entered 02/27/20 10:57:37                                       Main Document
                                                                           Pg 9 of 23



In re Liddle 8 Robinson LLP                                                                Case No. 19-12346
      Debtor                                                                      Reporting Period: January 1, 2020 -January 31, 2020

                                                                  STATUS OF POST-PETITION TAXES

    The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the
    amount should be zero.
     Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
     Attach photocopies of any tax returns filed during the reporting period.

                                                                 mount
                                                              Withheld
                                            Beginning          and/or          Amount
     Federal                                  Tax             Accrued           Paid           Date Paid              Check # or EFT       Ending Tax
    Withholdin                             $             -   $     2,837      $    2,837        Various       EFT                      $                -
    FICA-Em to ee
    FICA-Em to er
    Unem to ment
    Income
    Other:
      Total Federal Taxes                  $             -   $     2,837      $    2,837                                               $                -
    State and Local
    Withholding
    Sales
    Excise
    Unem to ment
    Real Pro ert
    Personal Pro ert
    Other:
     Total State and Local

    Total Taxes                            $             -   $     2,837      $    2,837                                               $

                                                         SUMMARY OF UNPAID POST-PETITION DEBTS

    Attach aged listing of accounts payable.
                                                                                          Number of Days Past Due
                                               Curtent           0-30             31-60           61-90                    Over 91            Total
    Accounts Pa able
    Wa es Pa able
    Taxes Pa able
    Rent/Leases-Buildin
    Rent/Leases-E ui ment
    Secured Debt/Adequate
    Protection Pa ments
    Professional Fees                     ~      ~6K•~9~
    Amounts Due to Insiders
    Other:
    Other:
    Total Post- etition Debts

    Explain how and when the Debtor intends to pay any past due post-petition debts.




                                                                                                                                                        FORM MOR-4
                                                                                                                                                             2!2008
                                                                                                                                                        PAGE 7 OF 1
                        19-12346-shl            Doc 235          Filed 02/27/20 Entered 02/27/20 10:57:37                    Main Document
                                                                             Pg 10 of 23



In re Liddle 8~ Robinson LLP                                                         Case No. 19-12346
      Debtor                                                                Reporting Period: January 1, 2020 -January 31, 2020


                                           ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

                        Accounts Receivable Reconciliation                      Amount
     Total Accounts Receivable at the be innin of the re ortin eriod
     Plus: Amounts billed durin the eriod
     Less: Amounts collected durin the eriod
     Total Accounts Receivable at the end of the re ortin eriod


     Accounts Receivable A in                                    Amount
     0 - 30 days old
     31 - 60 days old
     61 - 90 days old
     91+days old
     Total Accounts Receivable


     Less: Bad Debts (Amount considered uncollectible)

     Net Accounts Receivable



     Note: Accounts Receivable amounts excluded from financials pending reconciliation of pre-petition balances.


                                                        TAXES RECONCILIATION AND AGING

     Taxes Pa able                                              0-30 Da s      31-60 Days       61-90 Da s         91+Days            Total
     0 - 30 days old
     31 - 60 days old
     61 - 90 days old
     91+days old                                                                                               $        44,909
     Total Taxes Payable                                                                                       $        44,909    $      44,909
     Total Accounts Payable                                                                                    $       538,474    $     538,474




                                                                                                                                                  FORM MOR-5
                                                                                                                                                       2/2008
                                                                                                                                                  PAuE 1 OF 1
 19-12346-shl                          Doc 235                    Filed 02/27/20 Entered 02/27/20 10:57:37                                                                       Main Document
                                                                              Pg 11 of 23




In rc Liddle &Robinson LLP                                                                          Casc No. 19-12346
      Dcntur                                                                               Reporting Period: January 1, 2020 -January 31, 2020



                                                       PAYMENTS TO INSIDERS AND PROFESSIONALS

    Ofthe ~o~al disbursemems slwwn on the Cash Receipts and Disbursemems Report (A10R-1) list the amowt paid ~o insiders (as defined in
    Section 101(3p (A)-(Fj of~he G.S. Bankruptcy CMe) aid to professio~is. For paymmis to insiders, idemify the type ofcampensa~ion paid
    (ag. Salary. Bonus, Commissions, lnsurence, Housing Allowance. Travel, Car Allowance. Hic.). Allach addi~ioral sheets ifnemssary.


                                                                INSIDERS

                ~'n~fl:                            TYPE OF PAI'MEN!                          AMOUNT PAID               TOTAL PAID TO DAT[




                                                   l'OTAL PAI'MGN"fS TO INSIDERS $                             -       $                   -
    Notes:
    ~'~ Pending the activation of the law firm's DIP account online banking option, payroll wires are being processed through the JLL DIP account with funds being
        reimbursed from the L8R DIP account via check.
    ~Z~ November and December 2019 monthly draws approved under the Budget.
    ~'~ Paid on November 27, 2019 and represents reimbursement for petty cash expenses from the petition date through October 15, 2019.
    ~4~ Paid on November 4, 2019. Please refer to the November 2019 monthly operating report for additional details on the cash reconciliation summary (Attachment I).

                                                                                    PROFESSIONALS

                NA~ili                                  SAY"NEni                           AYIOUNT APPROVGD                AMOUNT PAiD         T07AL PAID TO DATE       UNPND•
    Fole Hoa                                                             19-Dec-19 $                 437,852           $        261,233        $        261,233     $      861,433
    EisnerAm er                                                          19-Dec-19                   $27,986                      7,309                   7,309             75,204




                                      TOTAL PAYMENTS TO PROFESS10N.4LS                                                                                              $      936,637
    • INCLI;DI; ALL FIGS INCL:RRLD, BOTH APPROVED AND L;NAPPROVI U



                     POST-PETITION STATUS OF SECURED NOTES, LEASES PAYABLE
                              AND ADEQUATE PROTECTION PAYMENTS


        NAMit OF CREDITOR          I   SCHEDULED MONTHLY PAYMENT DtiE                  I    DARING MON"fH          I        P6fIT10N




                                                                                                                                                                                         FORMMORfi

                                                                                                                                                                                         PAGE 1 OF 1
 19-12346-shl                 Doc 235                Filed 02/27/20 Entered 02/27/20 10:57:37                                      Main Document
                                                                 Pg 12 of 23




In re I,iddle S Robinson LLP                                                                         Cnse No. 19-12346
       Debtor                                                                               Reporting Period: January 1, 2020 -January 31, 2020



                                                             DEBTOR QUESTIONNAIRE
       ust e comp ete eac moot            t e answer to any o t e                           Yes                                     No
     questions is "Yes", provide a detailed explanation of each item.
     Attach additional sheets if necessary.
      ave any assets een so or trans erne outs e t e nortna course o
     business this reporting period?                                                                                                X
     Have any funds been disbursed from any account other than a debtor in
     possession account this reporting period? ~~~                                                                                  X
      s t e e for e mquent m t e time y~ mg o any post-petition tax
     returns?                                                                                                                       X
        e wor ers compensation, genera is ~ try or of er necessary msurancc
     coverages expired or cancelled, or has the debtor received notice of                                                           X
     expiration or cancellation of such policies?

     Is the Debtor delinquent in paying any insurance premium payment?                                                              X
       ave any payments een ma eon pre-pet~hon ~a ~ ~hes t ~s repomng
     period?                                                                                                                        X
        e any post petition recerva es accounts, notes or oans ue om
     related parties?                                                                                                               X
     Are any post petition payroll taxes past due?                                                                                  X
     Are any post petition State or Federal income taxes past due?                                                                  X
     Are any post petition real estate taxes past due?                                                                              J~
     Are any other post petition taxes past due?                                                                                    J~

     Have any pre-petition takes been paid during this reporting period?                                                            X
     Are any amounts owed to post petition creditors delinquent?                                                                    X
     Are any wage payments past due?                                                                                                X
      avc any post petmon owns een receive           y t e e for om any
     Pa,.h,~                                                                                                                        X

     Is the Debtor delinquent in paying any U.S. Trustee fees?                                                                      X
      s t e e for e mquent w~ any court or ere payments to attorneys or
     other professionals?                                                                                                           X
       ave t e owners ors aze o ers receive any compensation outsi e o
     the normal course of business?                                                                                                 X

     Notes•
  ~~~ Prior to the opening of the Liddle &Robinson Debtor-in-Possession account at M&T Bank on October 11, 2019, certain bank transactions were
      par[ of the Jeffrey Lew Liddle Debtor-in-Possession account ("JLL DIP") at Wells Fargo. This included client fee payments and firm expenses.
       A reconciliation of income and expenses related to Liddle and Robinson included in the JLL DIP account was completed on October 22, 2019.
       Please refer to Attachment I -Cash Reconciliation Summary at the end of the November 2019 monthly operating report for details.




                                                                                                                                                     FORM MOR-7
                                                                                                                                                          vzooa
                                                                                                                                                     PAGE 10F1
                   19-12346-shl               Doc 235          Filed 02/27/20 Entered 02/27/20 10:57:37                                         Main Document
                                                                           Pg 13 of 23


       IDB Bank DDA Statement                                                                                                                   ID~B~BAN~
        January 1, 2020 -January 31.2020 ■Page 1 of 4 ■Group Account Number: 564970

                                                                                                                                                        IYs personal


                                                                                                                    Customer Service
                                              0009090     SP      sos~   -Cog-P00000-i                                     Main Office
                                              LIDDLE & ROBINSON LLP                                                        511 Fifth Avenue


                                    ~
                                    •'
                                        'y'   JONATHAN L FLAXER AS TRUSTEE                                                 New York, NY 10017
                                              C/O GEAB&P LLP
                                              711 3RD AVE
                                              NEW YORK, NY 10017                                                   J Telephone
                                                                                                                     (212) 551-8500
                                                                                                                                          1 Officer Code: 956
                                                                                                                                        ''~"y'


                                                                                                                   O Hours  of Operation
                                                                                                                     Monday —Friday 9:00 AM — 4:30 PM

                                                                                                                    r"~
                                                                                                                    {. ~. Mobile                  j'R`,;,;-j
                                                                                                                                                        _ Online
                                                                                                                          Download                ~ ~- www.idbny.com
                                                                                                                          IDB Mobile App
                                                                                                                           (Coming Soon)



          You and IDB Bank
          Thank you for being a loyal client of IDB Bank. We value your business and your trust in our organization and will continue to provide you with the
          unparalleled personal service you have come to expect from IDB Bank.


          US PVT Banking MM BUS                                                 Member FDIC

          Account Title: LIDDLE & ROBINSON LLP
          Account Number: xxxxxx7401

          Activity Summary                                                                        Interest Summary
                                                          Count
          Beginning balance on 01/21                                               $0.00          Annual percentage yield earned                                   1.65%
          Deposits/Credits                                     2            $2,504.000.00         Interest paid this period                                      $898.07

                                                                                 $898.07          Interest paid year-to-date                                     $898.07
          Interest Earned
                                                                                                  Days in statement period                                            10
          Checks/Debits                                        1                   $35.55
                                                                                                                                            Totatfor           Total
          Service Charges
                                                                                                                                           this eriod       Year-to-Date
          ATM Withdrawals                                      0                                  Totaloverdraft fees                           $0.00              $0.00

          POS Withdrawals                                      0                                  Total returned item fees                      $0.00              $0.00

          Interest Withheld

          Overdreft Interest Charges

          Ending balance on 01/31                                       $2,504,862.52

          Transaction History
          Date            Descri tion                                                                             Debits                     Credits             Balance
                          Beginning balance on 01/21                                                                                                               $0.00
          01/22           CHECK DEPOSIT                                                                                             $2.500.000.00           $2.500,000.00
          01 /23        DELUXE BUS SYS. BUS PRODS                                                                 $35.55                                    $2,499,964.45
                        JONATHAN FLAXER
          01/24           CHECK DEPOSIT                                                                                                    $4,000.00        $2.503.964.45
          01/31           INTEREST CREDIT                                                                                                   $898.07         $2.504,862.52
                        Ending balance on 01/31                                                                                                           $2.504,862.52




SLMR DDA 0000564970 0001347401
        19-12346-shl             Doc 235          Filed 02/27/20 Entered 02/27/20 10:57:37                                Main Document
                                                              Pg 14 of 23


January i, 2020 -January 31.2020 ■Page 2 of 4 ■Group Account Number: 564970                                                IDBBANK
                                                                                                                         ~~
                                                                                                                                IYs personaC

 Q Things to Remember:
      To help you BALANCEYOUR CHECKING ACCOUNT, visit (https://www.idbny.com/pdfs/statementbalance.pdfl to view or download a printable version of
      the How to Balance Your Account Worksheet.
         19-12346-shl                Doc 235           Filed 02/27/20 Entered 02/27/20 10:57:37                                Main Document
                                                                   Pg 15 of 23

                                                                                                                                                        {
January 1, 2020 -January 31, 2020 ■Page 3 of 4 ■Group Account Number: 564970                                                   IDBBANK
                                                                                                                             ~~
                                                                                                                                    It's personaC

    For Consumer Accounts Only (an account Established                        For Customers with Basic Banking Accounts Only:
    Primarily For Personal. Family Or Household Purposes):                                                                                              a
                                                                              You are allowed a maximum of eight (8) withdrawals during each
                                                                                                                                                        0
                                                                              statement cycle (approximately a 30 day period) without the
                IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR                                                                                               N
                                                                              imposition of an Excessive Withdrawal Service Fee. An Excessive           0
                           ELECTRONICTRANSFERS
                                                                              Withdrawal Service Fee will be imposed if you make more than eight
                                                                              (8) withdrawals during any periodic statement cycle. For more
    Electronic transfers (called transfers below) mean (a) deposits.
                                                                              information on Excessive Withdrawals Service Fee. please refer to         0
    withdrawals, or payments made at an ATM or store terminal. (b) bill
                                                                              the "Basic Banking Account - Basic Terms and Conditions'                  0
                                                                                                                                                        0
    payer transfers, (c) all other electronic transfers (e.g. payroll
                                                                              disclosure provided to you at account opening or speak with your
    deposits. Social Security deposits, insurance payments. etc.).
                                                                              Account Officer.
                                                                                                                                                        0
                                                                                                                                                        m
    If you think your statement or receipt is wrong or if you need more       We will not charge you for any withdrawal you make using IDB Bank
    information about a transfer on the statement or receipt,                 ATMs. Other fees might be charged at non-propriety ATMs by the
    TELEPHONE US OR WRITE US AS SOON AS YOU CAN —USE THE                      providing bank in the amount posted at the respective ATM. If your
    TELEPHONE NUMBER OR ADDRESS ON THE FRONT OF THIS                          linked account does not have sufficient funds to cover your
    STATEMENT.                                                                withdrawal transaction, the transaction will not be authorized.
    We must hear from you no later than 60 days after we sent you the         A withdrawal will be deemed to be made when recorded on the
    FIRST statement on which the error or problem appeared.                   books of IDB Bank, which is not necessarily the date that you
                                                                              initiated the transaction.
           1)     Tell us your name and account number.
           2)     Describe the error or the transfer you are unsure about
                  and explain as clearly as you can why you believe it is     For Customers with Global Wealth Management
                  an error or why you need more information.                  Accounts Onty:
           3)     Tell us the dollar amount of the suspected error.
                                                                                                     INVESTMENT PROCESS
    We will investigate your complaint and will correct any error             The asset allocation process develops both long-term (strategic) and
    promptly. If we take more than 10 business days to do this, we will       shorter-term (tactical) recommendations. The strategic returns are
    credit your account for the amount you think is in error. so that you     developed using five-year risk. return and correlation projections to
    will have the use of the money during the time it takes us to             generate the highest expected return for a given level of risk. The
    complete our investigation.                                               objective of the tactical recommendations is to highlight investment
                                                                              opportunities during the next 12 months where the Investment
    For Domestic Commercial/BusinEss Accounts and                             Policy Committee sees either increased opportunity or risk.
    International Customers Only:                                             The asset allocation recommendations are developed through the
                                                                              Tactical Asset Allocation. Capital Markets Assumptions and
                                                                              Investment Policy.
        HOW WE CALCULATE FINANCE CHARGES RESULTING FROM
             DISCRETIONARY PAYMENT OF OVERDRAFTS                              /mportant lnfo~mation: There are risks involved in investing
                                                                              including possible /oss of principal There is no gua~anfee !ha! the
    If any overdrafts are incurred in your account during a statement         investment objectives of any fund a~ strategy wi!l be met. Risk
    period that are approved for payment at our sole discretion. that         controls and made(s do not promise any level of performance or
    overdraft amount will be subject to a Finance Charge based on the         guarantee against loss ofprincipal.
    Annual Percentage Rate. which is disclosed on the
    Commercial/Business Accounts and International Customers                  Past performance is no guarantee of future results. Index
    Schedule of Fees. The Finance Charge shown on the front of your           performance ~efu~ns do not reflect any management fees,
    statement is computed as follows:                                         transaction costs or expenses. /t is not possible to invest directly in
                                                                              any index. Returns of the indexes do not typica!!y reflect the
                                                                              deduction of investment management fees, trading costs or other
           1)     The overdrak portion of your balance, which includes        expenses. /ndexes are the property of their respective owners, a!l
                  previous finance charges, is added on each day of the       rights reserved.
                  statement cycle, after all payments, advances and any
                  cash adjustments have been posted.                          /nvestment involves risks. /nte~nationa! investing involves additions!
                                                                              risks, including risks related to foreign cu~~enry. limited liquidity.
           2)     This total is then divided by the number of days in the
                                                                              less government regulation and the possibility of substantial
                  statement cycle to arrive at the average daily balance.
                                                                               volatility due to adverse political, economic or other developments.
           3)     The average daily balance is then multiplied by the daily
                  periodic rate (1/365th of the Annual Percentage Rate.
                  except for business accounts, which is based on
                  1/360th.)                                                   For the hearing impaired only, use the Bank's
           4)     This amount is then multiplied by the number of days in     Telecommunications Device for the Deaf at:
                  the statement cycle to arrive at the FINANCE CHARGE.
                                                                              •    (212) 551-8540 (for New York area customers);

                                                                              •    (310) 276-8437 (for California area customersl; or

                                                                              •    (305) 682-3792 (for Florida area customers).
         19-12346-shl            Doc 235      Filed 02/27/20 Entered 02/27/20 10:57:37                           Main Document
                                                          Pg 16 of 23

  M&TBank
FOR INQUIRIES CALL:     BRYANT PARK OFFICE                                                               ACCOUNT TYPE
                        (272) 921-5606
                                                                                            M8T SIMPLE CHECKING FOR BUSINESS
                                                           00   0 00539M M2 077
                                                                                      ACCOUNT NUMBER                   STATEMENT PERIOD
                        000000                                    P                         -9024                       01/01/20 - 01/31/20

                                                                                   BEGINNING BALANCE                          52,724,927.67
                        LIDDLE 8~ ROBINSON LLP
                                                                                   DEPOSITS 8 CREDITS                            109,537.50
                        DEBTOR IN POSSESSION
                                                                                   LESS CHECKS 8 DEBITS                        2,770,887.94
                        CASE # 19-12346
                                                                                     ~~~~~~       ~             ~~~                    0.00
                        JONATHAN FLAXER, TRUSTEE
                                                                                   ~~~~~'~'~          ~~ ~`~~'~<?                563,577.23
                        711 THIRD AVE
                        17TH FL
                        GOLENBOCK EISEMAN ASSOR BELL & PESKOE
                        NEW YORK NY 10017




                                                           ACCOUNT ACTIVITY
 POSTING                                                                 DEPOSITS 8 OTHER       WITHDRAWALS 8                   DAILY
                             TRANSACTION DESCRIPTION
  DATE                                                                      CREDITS +           OTHER DEBITS -                 BALANCE
 01/01/2020   BEGINNING BALANCE                                                                                                $2,724,927.67
 01/02/2020   INCOMING FEDWIRE FUNDS TRANSFER                                     $2,500.00

 01/02/2020   CHECK NUMBER        1064                                                                  $261,232.76             2,466,194.91
 01/03/2020   INCOMING CHIPS FUNDS TRANSFER                                       50,000.00

 01/03/2020   DEPOSIT                                                              7,037.50
 01/03/2020   PAYX-PIA-WC WC-PREMIUM       0000034753443                                                       45.38
 01/03/2020   CHECK NUMBER     1058                                                                           274.05            2,522,912.98
 01/06/2020   PAYCHEX EIB INVOICE        X85268500000361                                                    1,249.03
 01/06/2020   CHECK NUMBER     1059                                                                         7,902.53            2,513,761.42
 01/07/2020   E STIEGLITZ SENDER     449665826                                    50,000.00                                     2,563,761.42
 01/17/2020   PAYX-PIA-WC WC-PREMIUM     0000034833866                                                         45.38            2,563,716.04
 01/22/2020   DELUXE BUS SYS. BUS PRODS 86958005                                                              138.81            2,563,577.23
 01/23/2020   CHECK NUMBER      1151                                                                    2,500,000.00               63,577.23
              NUMBER OF DEPOSITS/CHECKS PAID                                            4                         4




                                                                                                                                  PAGE 1 OF 2
                                           MANUFACTURERS AND TRADERS TRUST COMPANY
                                            350 PARK AVENUE NEW YORK, NEW YORK 10022
         19-12346-shl            Doc 235           Filed 02/27/20 Entered 02/27/20 10:57:37                                    Main Document
                                                               Pg 17 of 23




     STEP 2      Add to your regisier:
                 (a) Any deposits and other credits shown on this statement which you ha~~e not already entered.
                 (b) Any interest this statement shows credited to your account.
     STEP 3      Subtract from your register
                 (a) Any checks or other withdrawals shown on this statement Nrhich yoiE did not enter into your register.
                 {bl Any automatic loan payments or ATM or other electronic debits shown on this staiemeni vrhich you
                     have not already subtracted.
                 (c) any service charges shown on this statement which you have not already subtracted.
                                  ~O D~TERM11riE ~'t~'E' ~~J.~F}~~~I+i't" E3ALi4IV~E~IN YOUR: A.CCOi1f~i~'i

    STEP 4       Last any outstanding checks or debits written in your register, but not yet appearing on your statement.
I        OUTSTANDING CHECKS AND CTHER DEEiITS                                            OUTSTANDING CHECKS AND OTHER DEBITS
                                                                                           NUMBER                AMOUNT
                                                                                  'E 3
                                                                                  14
                                                                                  T5
                                                                                  16
                                                                                  17
                                                                                  'f 8
                                                                                  19
                                                                                  20
                                                                                  21
    1Q                                                                            22
    11                                                                            SUBTOTAL OF COLUMN 2
                                                                                  SUBTOTAL OF COLUMN 1 +
                                                                                  TOTAL f3UTSTANDIIVG
    SllBFOTAL OF COLUMN 1                                                         CHECKS ANc~ DEBITS     $

     STEP 5     Enter on this line the Ending Balance shown in the summary on the
                front of this statement.                                                                       ~~

     STEP 6     Enter the tatal of any deposits or other credits shown on your
                register which are not shown on this statement.                                                   l ~_ _    ~w~
     STEP 7     Enter the total of STEPS 5 8~ 6.


     STEP 8     Enter TOTAL OUTSTANDt~tG CHECKS 8~ QEBtTS (from STEP 4}
                                                                                                                   ( ~_             ~~
     STEP 9     Subtract STEP 8 from STEP 7 and enter the difference here

                                                                                                                    This amount should be your
                                                                                                                     current account balance.

     !f you r~~ve: r~i~~~ions, khir,k yuu~ .~~.atct~i~i E~ inccrr.C;ct, ~i' far ~r~fcr~7iiafior~ ~~~a~dint~ Trca;,llCy Ms~tlu^QC:f'fS~n# Se;t~ic~.s;;
                         please contac! y~eur M&T Relatit~Eisi~~p Manager cr fS~e Gc,mmerci~l Service Team
                                       at i-800-724-22ht~, t~or~day throug#~ Friday. Sam - 6}~rn ET.


                                                                   t         ~
                                                                   ~         ~
1019 (N!t6)                                                                                                                     iGt 1S ~dBT Bank. Member FDIC.
         19-12346-shl             Doc 235               Filed 02/27/20 Entered 02/27/20 10:57:37                      Main Document
                                                                    Pg 18 of 23
                                                                                                                           CitiBusiness°
      ctibank~
       Citibank GBO Services     787                                                                                                       OO1IR t /~4F000
       PO BOX 6201                         00005273 BB CCC 0f6 JSWO#SNC AMi SRC 0                                   000
       Sioux Falis, SD 57117-6201                                                                                   CITIBANK, N. A.

               M                                                                                                    Control Account:
                         LIDDLE & ROBINSON LLP                                                                              2441
               0 o       Attorney Trust                                                                              tatement Period
               o ~y      ~W7YAO~ OF THE AMERICA                                                                     Dec 17 -Jan 16, 2~2~
e
                                                                             10036r ~
                         ~I'I~~~I~'~'~II~'~I~I(~~~I~1'~I
                                                           II~~~~~~III~ I I~I~~~ I ~~~'I'~II~~"
                                                                                                                                   Page 1 of 3



      t_ C~iiEsCrouyr COtVTROL ACGOUNT_DETAIL FI~Q~M DEG 17, 2019 THRU JAN i6, 200                                            ,_      .,              -

      CitiEscrow Control Checking
      X2441                                                                                          Beginning Balance:                $75,000.00
                                                                                                     Ending Balance:                   $75,000.00
       Date Description                                                                              Debits         Credits               Balance
       01/16 INTEREST EARNED                                                                                         66.82               75,066.82
       01/16 INTEREST DEBIT                         -                                                  66.82                                75,000.00
             Total Debits/Credits                                                                      66.82          66.82


                                                  Your CitiEscrow Control Checkin Account Rates
                                     For Balances of:           $0 to $99,999        $100,000 and over
                                      12!17 - 1 /16                 1.050%                 1.050%



       Average Balance Information
       Average Ledger Balance this Statement Period                                               75,000.00
       Average Collected Balance this Statement Period                                            75,000.00
       Total Interest Earned Since Jan 1                                                              66.82


M
N




N
O
O
O
O
LL
O
N
O
O
O

W
L7
6
A
ti
.4
D
O
N
n
O
M
M
e
S
la.
u
M
e
0

n
e
.a
S
e
O
v
J
O
W




                                                                                                               63
  19-12346-shl           Doc 235       Filed 02/27/20 Entered 02/27/20 10:57:37                     Main Document
                                                   Pg 19 of 23


Citibank CBO Services    787                                                                                         ooi/ra~/zoF000
P.O. Box 6201                                                                                     003
Sioux Falls, SD 57117-6201                                                                        CITIBANK, N. A.

                                                                                                 Control Account:
                  LIDDLE & ROBINSON LLP                                                          X441
                  Attorney Trust                                                                 Statement Period
                  1177 AVE.OF THE AMERICAS Floor 5TH                                             Jan 17 -Feb 18, 2020
                  NEW YORK              NY 10036

                                                                                                               Page 1 of 3




CitiEscrow Control Checking
X441                                                                           Beginning Balance:                   $75,000.00
                                                                               Ending Balance:                        $100.00
Date    Description                                                            Debits              Credits              Balance
01/21 CHECK NO:   1465                                                       1,437.50                                73,562.50
01/27 FUNDS TRANSFER                                                                             49,738.94          123,301.44
        WIRE FROM OTR GL OBAL LLC         Jan 27
01/28 CBUSOLTRANSFER DEBIT                                                  32,177.88                                 91,123.56
        McKenna-Award payment
02/06   CHECK NO:       1466                                                17,561.06                                 73,562.50
02/14   CHECK NO:       1467                                                73,462.50                                    100.00
02/18   INTEREST EARNED                                                                              65.27               165.27
02/18   INTEREST DEBIT                                                          65.27                                    100.00
        Total Debits/Credits                                               124,704.21            49,804.21


                                        Your CitiEscrow Control Checking Account Rates
                            For Balances of:          $0 to $99,999          $100,000 and over
                             1/17 - 2/18                  1.050%                   1.050%



Average Balance Information
Average Ledger Balance this Statement Period                               68,902.68
Average Collected Balance this Statement Period                            68,902.68
Total Interest Earned Since Jan 1                                             132.09
     19-12346-shl             Doc 235          Filed 02/27/20 Entered 02/27/20 10:57:37                   Main Document
                                                           Pg 20 of 23

                                                                                                                        001/R7/20F000
LIDDLE & ROBINSON LLP                                                Account 4978162441          Page 3 of 3
Attorney Trust




IF YOU HAVE QUESTIONS ON                         YOU CAN CALL:                             YOU CAN WRITE:
Escrow Deposit Account                           877-528-0990                              CitiBusiness
                                                 (For Speech and Hearing                   100 Citibank Drive
                                                 Impaired Customers Only                   San Antonio, TX 78245-9966
                                                 TDD: 800-788-0002)

For change in address, call your account officer or visit your branch.
OO 2020 Citigroup Inc. Citibank, N.A. Member FDIC.
Citibank with Arc Design and CitiBusiness are registered service marks of Citigroup Inc.
         19-12346-shl            Doc 235            Filed 02/27/20 Entered 02/27/20 10:57:37                Main Document
                                                                Pg 21 of 23
                                                                                                                CitiBusiness~
     ctibank~
     Citibank CBO Services     806                                                                                        001/R 1/(~F03D
     P.O. Box 6201                                                                                      000
                                        00044544 BB CCC 304 JSW1&SNC AMi 03X 0
     Sioux Falls, SD 57117-6201                                                                         CITIBANK, N. A.

             ro                                                                                         Control Account:
             n         LIDDLE 6 RABINSON LLP                                                            X1618
             .~ ~      Attorney Trust                                                                   Statement Period
             o ~       80~ THIRD AVENUE Floor 9                                                         Oct1.Oct31,2019
                       NEW YORK              IdY 10022
                       ill~niii~hli~iiii~~~ili~~~i~~illli~i~i~i~iiili~l~iin~il~lil~ii
                                                                                                                     Page 1 of 3




     CitiEscrow Control Checking
     X1618                                                                               Beginning Balance:                 $200.00
                                                                                         Ending Balance:                    $200.00
     Date Description                                                                   Debits          Credits              Balance
     10/31 INTEREST EARNED                                                              i                  0.03               200.03
     10/31   INTEREST DEBIT                                                               0.03                                200.00
             Total Debits/Credits                                                         0.03              0.03

                                                 Your GitiEscrow Control Checking Account Rates
                         For Balances of:          $0 to $24,999     $25,000 to $99,999     $100,000 and over
                         10/01 - 10/31              0.200%                0.200%                1.200%




     Average Balance Information
     Average Ledger Balance this Statement Period                                       200.00
     Average Collected Balance this Statement Period                                    200.00
     Total Interest Earned Since Jan 1                                                    0.30


N
O~
n
N




                                                                                                   63
   19-12346-shl   Doc 235   Filed 02/27/20 Entered 02/27/20 10:57:37    Main Document
                                        Pg 22 of 23

                                                                                 ooli~iroaFoao
LIDDLE & ROBINSON LLP                   ACcouni _161$          Page 2 of 3
Aitorney Trust




                                ( Purposely left blank )
            19-12346-shl             Doc 235           Filed 02/27/20 Entered 02/27/20 10:57:37                      Main Document
                                                                   Pg 23 of 23
                                                                                                                         CitiBusiness°
     c tibank~
     LIDDLE & ROBINSON LLP                                                 Account _1618                   Page 3 of 3
                                                                                                                                  OOI/RilRF030

     Attorney Trust
       ,—      _ r—    __ ___ _ __. _._                                   ~_           __                   _~ ~_.____ — __
     CUSTC~}E~3~~~RViCE (N~4aMATION                                                             —_

     IF YOU HAVE QUESTIONS ON:                         YOU CAN CALL:                                 YOU CAN WRITE:
     Escrow Deposit Account                            877-528-0990                                  CitiBusiness
                                                       (For Speech and Hearing                       100 Citibank Drive
                                                       Impaired Customers Only                       San Antonio, TX 78245-9966
                                                       TDD: 800-788-0002)
     For change in address, call your account officer or visit your branch.
     D 2019 Citigroup Inc. Citibank, N.A. Mamber FDIC.
     Citibank with Arc Design and CitiBusiness are registered service marks of Citigroup Inc.




N
O~
~O
n
.y




                                                                                                             63
